DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 09/20/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the previous claim objections have been withdrawn. Applicant’s arguments regarding the 112b rejections have been found persuasive and the previous 112b rejections have been withdrawn. Applicant’s amendments have overcome the previous double patenting rejection and the double patenting rejection has been withdrawn.
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 9-11 of the remarks, that the combination of the size of the claimed catheters and their claimed structural and functional properties are not anticipated by Goyal. Applicant alleges that the catheter system of Goyal is for use in a cerebral arterial system rather than in the cerebral venous system. Applicant argues that since the cerebral venous system and the cerebral arterial system are different, the catheter of Goyal would not function within the cerebral venous system as the properties needed for an arterial catheter would be different from a venous catheter.
This is not found persuasive. Goyal indicates in ¶ [0010] that there is a need for catheters that are flexible enough to be advanced into the brain vessels, in ¶ [0014] that there is a need for a system that aids a catheter through the vasculature, including regions having a high tortuosity, and in ¶ [0015] that the invention of Goyal is a system for intracranial access through a patient’s vasculature. While the cerebral arterial system is mentioned, there is no explicit recitation in Goyal that the catheters cannot be used in the cerebral venous system. Instead, Goyal merely describes catheters that can be advanced into brain vessels, which would necessarily include the cerebral venous system as well as the cerebral arterial system. Further, ¶ [0022] of Goyal describes the use of the catheter system to advance the catheter through the vasculature in areas of high tortuosity. As such, one of ordinary skill in the art would find it obvious to modify the size of the catheter of Goyal so that it could be used in the cerebral venous system rather than the cerebral arterial system, as Goyal provides motivation to have a catheter of sufficient flexibility to pass through high tortuosity areas as well as the vessels of the brain.
In response to applicant's argument regarding Claims 3 and 7 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant did not specifically argue the other dependent claims.
Specification
Claim 7 recites the limitation that the OC “has a distally extending taper to an ID of 16-22 French.” Antecedent basis for the limitation is not provided by the specification. The specification indicates the OC has a distally extending taper, but does not describe the diameter after the tape and before the distal tip. This limitation is enabled by the specification because the taper, as well as a diameter range including the claimed range, is disclosed by the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “having an OD of 13-27 French” is unclear because it is unclear if the “an OD” refers to the outer diameter of the first outer catheter or the outer diameter of the second outer catheter. For the purpose of compact prosecution, the limitation is interpreted as referring to the outer diameter of the first outer catheter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US 2016/0022964).
Regarding Claim 1, Goyal discloses a catheter system for accessing the cerebral venous system (intracranial access system 10, Fig. 3) from the femoral vein or jugular vein (¶ [0004, 0015, 0044]; femoral access is known in the art, as shown in ¶ [0004], so one of ordinary skill would recognize that accessing the vasculature as described throughout Goyal would indicate femoral access, and the system of Goyal is fully capable of being used in veins rather than arteries) comprising:
an outer catheter (distal access catheter 18, Fig. 3) having an OC distal end (18a, Fig. 3) having an OC distal end inner diameter (C, Fig. 3; ¶ [0035]);
an inner catheter (interior catheter with proximal support section 16, expanded section 14, and distal tip section 12, Fig. 3) having an IC distal tip end (12, Fig. 3), an IC proximal end (16, Fig. 3) and an IC expanded section (14, Fig. 3) adjacent the IC distal tip end (12, Fig. 3), the IC expanded section (14, Fig. 3) having a distal taper (14a, Fig. 3), a proximal taper (14c, Fig. 3) and an outer diameter (D, Fig. 3; ¶ [0035, 0038]), the outer diameter (D, Fig. 3) substantially corresponding (¶ [0035]) to the inner diameter (C, Fig. 3) of the OC distal end (18a, Fig. 3), the expanded section (14, Fig. 3) for supporting the OC distal end (18a, Fig. 3) during catheter placement within the cerebral venous vessels (¶ [0032, 0034]) wherein the IC expanded section (14, Fig. 3) has a length sufficient to enable telescopic movement of the OC (18, Fig. 3) and the IC (inner catheter, Fig. 3) relative to one another (¶ [0036-0037]) to enable successive advancement of the OC (18, Fig. 1) and the IC (inner catheter, Fig. 3) within the cerebral venous vessels (¶ [0036-0037]) without causing separation of the OC distal end (18a, Fig. 3) from the IC expanded section (14, Fig. 3; ¶ [0037]) and wherein the IC expanded section (14, Fig. 3) and OC (18, Fig. 3) collectively have sufficient flexibility to progress through the cerebral venous vessels and sufficient stiffness to prevent separation of the OC distal end (18a, Fig. 3) from the IC expanded section (14, Fig. 3; ¶ [0038-0039]).
Goyal is silent whether the outer catheter has an outer catheter distal end outer diameter of 13-27 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal to have an outer catheter distal end outer diameter of 13-27 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal would not operate differently with an outer catheter distal end outer diameter of 13-27 French and since a distal end outer diameter of 13-27 French would still be capable of fitting within a patient’s vasculature the device would function appropriately with the claimed diameter. Further, applicant places no criticality on the range claimed, as the specification indicates that an outer catheter outer diameter of 13-27 Fr is merely a “typical” dimension, not a required dimension for device functionality (¶ [0066], Table 2 of published application).
Regarding Claim 2, Goyal discloses the inner catheter is a bi-axial system wherein the IC distal tip end (12, Figs. 3 and 4) is an independently moveable microwire (12a, Fig. 4) having a MW distal tip end (right side of microwire, Fig. 4) and a MW proximal end (left side of microwire, Fig. 4) telescopically engaged within the IC expanded section (14, Fig. 4; ¶ [0041]) and wherein the microwire (12a, Fig. 4) and IC are independently movable with respect to one another from outside the body (¶ [0041]).
Regarding Claim 4, Goyal is silent whether the inner catheter expanded section has a diameter of 11-25 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal to have the inner catheter expanded section have a diameter of 11-25 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal would not operate differently with an inner catheter expanded section diameter of 11-25 French and since the device with an inner catheter expanded section diameter of 11-25 French would still be capable of fitting within a patient’s vessels, the device would function appropriately with the claimed inner catheter expanded section diameter. Further, applicant places no criticality on the range claimed, indicating simply that inner catheter expanded section diameter “would likely” be within the claimed ranges (¶ [0035]).
Regarding Claim 5, Goyal discloses the inner catheter expanded section has a length of 12-15 cm. 
However, Goyal does not explicitly disclose the inner catheter expanded section has a length of 4-12 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the inner catheter expanded section of Goyal to be from 12-15 cm to 4-12 cm as applicant appears to have placed no criticality on the claimed range (see ¶ [0034] indicating the extended section can have a total length between 12-17 cm, in contrast to ¶ [0020] and Table 2 that indicate the expanded section has a length of 4-12 cm; since Applicant describes two possible length ranges, there does not appear to be criticality to either range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 8 and 9, Goyal discloses the inner catheter (Fig. 3) and outer catheter (18, Fig. 3) have lengths enabling femoral venous access or jugular venous access to a patient (¶ [0032] indicates the system has a total length of about 2 m; Table 2 of Applicant’s instant specification indicates femoral access requires about 1.2m of catheter length and jugular access requires a shorter length; therefore, since the catheter of Goyal is longer than 1.2m, it has a length enabling femoral and jugular venous access as it is capable of reaching the brain through either entry point).
Regarding Claim 14, Goyal further discloses the inner catheter (Fig. 3) proximal end has a proximal support section (16, Fig. 3).
Goyal is silent whether the proximal support section has an outer diameter of 5-8 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal to have the proximal support section have an outer diameter of 5-8 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal would not operate differently with a proximal support section with an outer diameter of 5-8 French and since the proximal support section is located within a larger catheter the device would function appropriately with any size that can fit within the larger outer catheter. Further, applicant places no criticality on the range claimed, indicating simply that the proximal support section “typically has” an outer diameter within the claimed ranges (¶ [0044] of published application).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2016/0022964) in view of Dorros et al (US 6902540).
Regarding Claim 3, Goyal further discloses the outer catheter includes a first outer catheter (18, Fig. 3) telescopically engaged with the inner catheter (interior catheter with proximal support section 16, expanded section 14, and distal tip section 12, Fig. 3), and where the first outer catheter (18, Fig. 3) has a first OC distal end (18a, Fig. 3) engageable with the inner catheter expanded section (14, Fig. 3) and where the first outer catheter (18, Fig. 3) includes a widening taper (18b, Fig. 3) adjacent to and extending proximally from the first outer catheter distal end (18a, Fig. 3).
Goyal is silent regarding a second outer catheter telescopically engaged with the first outer catheter having an outer diameter of 13-27 French, and where the second outer catheter has a second outer catheter inner diameter engageable with the first outer catheter, the second outer catheter having an inner diameter enabling a recanalization procedure to be conducted through the second outer catheter.
Dorros teaches a vascular access catheter, thus being in the same field of endeavor, with a first outer catheter (recovery catheter 344, Fig. 11) and a second outer catheter (main catheter 340, Fig. 11) telescopically engaged with the first outer catheter (344, Fig. 11), where the second outer catheter (340, Fig. 11) has a second outer catheter inner diameter engageable with the first outer catheter (as seen in Fig. 11, the catheters are engaged with one another because one catheter fits within the other), the second outer catheter having an inner diameter enabling a recanalization procedure to be conducted through the second outer catheter (Col. 12 line 62 – Col. 3 line 15; the main catheter can be advanced close to the site of the occlusion and therefore has a diameter sufficient to enable a recanalization procedure since the catheters within the main catheter perform the occlusion removal and therefore recanalization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter system of Goyal to include a second outer catheter telescopically engaged with the first outer catheter that has an outer diameter of 13-27 French, and where the second outer catheter has a second outer catheter inner diameter engageable with the first outer catheter, the second outer catheter having an inner diameter enabling a recanalization procedure to be conducted through the second outer catheter, as taught by Dorros (Fig. 11, Col. 12 line 62 – Col. 3 line 15). One of ordinary skill in the art would recognize that using the main catheter of Dorros along with the system of Goyal would allow for a greater variation of diameters (as there is an additional catheter that must be wider than the others) while also reducing the gapping issue described by Goyal as problematic (¶ [0012-0013]).
Regarding Claim 7, Goyal further discloses an inner outer catheter (18, Fig. 3).
Goyal is silent regarding an outer outer catheter, and wherein the inner outer catheter has an OC distal tip inner diameter of 13-16 French and has a distally extending taper to an ID of 16-22 French.
Dorros teaches a vascular access catheter, thus being in the same field of endeavor, with a first outer catheter (recovery catheter 344, Fig. 11) and a second outer catheter (main catheter 340, Fig. 11) telescopically engaged with the first outer catheter (344, Fig. 11).
Therefore, it would have been obvious to modify the catheter system of Goyal to include a second outer catheter engageable with the first outer catheter (Fig. 11, Col. 12 line 62 – Col. 3 line 15). One of ordinary skill in the art would recognize that using the main catheter of Dorros along with the system of Goyal would allow for a greater variation of diameters (as there is an additional catheter that must be wider than the others) while also reducing the gapping issue described by Goyal as problematic (¶ [0012-0013]).
Goyal/Dorros is silent whether the inner outer catheter has an OC distal tip inner diameter of 13-16 French and has a distally extending taper to an ID of 16-22 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal/Dorros to have the inner outer catheter have an outer catheter distal tip inner diameter of 13-16 French and a distally extending taper to an inner diameter of 16-22 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal/Dorros would not operate differently with an outer catheter distal tip inner diameter of 13-16 French and since the device would still fit within a patient’s vasculature the device would function appropriately with the claimed inner diameter and taper. Further, applicant places no criticality on the range claimed. Applicant indicates that the outer catheter distal tip inner diameter can be in the range of 13-25 French (¶ [0021]), which is larger than the claimed range and therefore the claimed range is not critical. Additionally, the outer catheter is also described as “likely” having an inner diameter of 11-25 French, which is also larger than the claimed range (¶ [0035]) further evidencing the lack of criticality placed on the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781